The relator alleged that at the election held in November, 1886, in Craven County, there had been cast for register of deeds "three thousand six hundred and twenty-nine votes, of which number nineteen hundred and fifty-eight were voted for relator, sixteen hundred and sixty-four for the defendant," and seven for another party, and that the relator "was duly elected register of deeds at said election," but that the board of county canvassers illegally rejected certain returns and *Page 461 
certified that the defendant had been duly elected and that the defendant had been inducted into and was then exercising the functions of the office.
The defendant demurred, and assigned, among other grounds:
"Third. In that it appears from the complaint that, according to the returns of the precinct board of elections from all the      (590) precincts in the county, the relator did not receive a majority of the votes cast at said election."
There was judgment overruling the demurrer, from which the defendant appealed.
The complaint sufficiently alleges a cause of action, but it certainly contains much unnecessary redundant matter, including evidential facts. This is all surplusage, and to be disregarded as part of the pleadings. The demurrer applies only to the constituent and material allegations of the complaint, and, for the purposes of deciding the questions of law presented by the record, these must be accepted as true. It is distinctly alleged that the whole number of votes cast at the election was a number designated; that of them the relator received a number mentioned — a majority of the whole number; that other persons received votes less than a majority, and that the relator, having received such majority, was duly elected. This is a constituent allegation to which the demurrer properly applies. So that the complaint does allege that the relator received "a majority of the votes cast at said election," and the cause of demurrer cannot be sustained.
In other respects this case is fully embraced by what was decided inGatling v. Boone, ante, 573; Hahn v. Stinson, ante, 591; and Kilburn v.Patterson, post, 593. There is no error.
Affirmed.
(591)